F I L E D
                                                                         United States Court of Appeals
                                                                                 Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                                 NOV 15 2001
                             FOR THE TENTH CIRCUIT
                                                                            PATRICK FISHER
                                                                                         Clerk

    MARKEITH BOYD,

                 Petitioner-Appellant,

    v.                                                 Nos. 01-1040 & 01-1124
                                                        (D.C. No. 99-S-2431)
    STEPHEN J. T’KACH,                                        (D. Colo.)

                 Respondent-Appellee.


                              ORDER AND JUDGMENT              *




Before HENRY , ANDERSON , and BRISCOE , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

these appeals.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The cases are

therefore ordered submitted without oral argument.

         Petitioner Markeith Boyd, a state inmate appearing       pro se , appeals the

denial of his motion for a preliminary injunction pending resolution of his



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
complaint in district court. This court has jurisdiction pursuant to 28 U.S.C.

§ 1292(a)(1) to consider Boyd’s appeal of the district court’s denial of his motion

for an injunctive relief. He also appeals the district court’s denial of his request

to proceed on appeal in forma pauperis . Because judicial review does not exist

for Boyd’s claims under 18 U.S.C. § 3521(f) of the Witness Relocation and

Protection Act, we affirm.


                                           I.

      In 1992, Boyd, a prisoner in New York state custody, was placed in the

United States Marshal’s Witness Protection Program (Program) in federal

correctional facilities after he was attacked in prison. In November 1999, the

Attorney General terminated his participation in the Program because he had

violated Program guidelines and Bureau of Prisons rules. While still incarcerated

in a federal correctional facility in Colorado, Boyd brought a 28 U.S.C. § 2241

action in federal district court against the respondent, who is the Associate

Director of the Office of Enforcement Operations at the Department of Justice

and whose office oversees the Program. Boyd claimed that his removal from the

Program violated his due process rights, constituted cruel and unusual punishment

and was in retaliation for the exercise of his First Amendment rights. He also

claimed that the Witness Relocation and Protection Act, 18 U.S.C. § 3521, is

unconstitutional. Boyd was transferred out of the Program and returned to state

                                          -2-
custody at a state correctional facility in New York. Boyd filed a motion in

district court seeking injunctive relief requiring respondent to return him to the

Program pending resolution of his action.    1



      The district court dismissed Boyd’s due process and cruel and unusual

punishment claims as barred from judicial review by 18 U.S.C. § 3521(f).

It further ruled that Boyd’s challenge to the constitutionality of § 3521 and his

First Amendment retaliation claim were not barred from judicial review under

§ 3521(f), but were not appropriately pleaded as a § 2241 habeas action. The

district court ordered Boyd to file an amended civil rights complaint providing the

necessary details in support of his First Amendment retaliation claim. Boyd has

recently filed an amended complaint in district court.

      The district court also denied Boyd’s request for injunctive relief, finding

no substantial likelihood of success on the merits and no showing of irreparable

harm. See Utah Licensed Beverage Ass’n v. Leavitt     , 256 F.3d 1061, 1065-66

(10th Cir. 2001) (setting forth factors required to obtain injunctive relief).




1
       Boyd filed his motion seeking a preliminary injunction or temporary
restraining order the same day he filed his complaint, and sought an order
precluding his removal from the Program. It is clear from the record, however,
that Boyd had already been removed from the Program when he filed his stay
request. In later pleadings filed in support of his request for injunctive relief,
Boyd stated that he sought to be reinstated to the Program.   See R. Doc. 22, at 7.

                                            -3-
                                             II.

       In appeal No. 01-1040, Boyd appeals the district court’s denial of his

request for injunctive relief. In order to obtain a preliminary injunction, Boyd

must establish (1) that he has a substantial likelihood of prevailing on the merits;

(2) that he will suffer irreparable injury if the injunction is denied; (3) that the

threatened injury to him outweighs the injury that the opposing party will suffer

under the injunction; and (4) that the injunction would not be adverse to the

public interest.   Id. “We review a district court’s denial of a preliminary

injunction for an abuse of discretion.”     Id. at 1065. “An abuse of discretion

occurs only when the trial court bases its decision on an erroneous conclusion of

law or where there is no rational basis in the evidence for the ruling.”     Id.

(quotation omitted). “Because a preliminary injunction is an extraordinary

remedy, the right to relief must be clear and unequivocal.”       Id. at 1066 (quotation

omitted).

       Whether a witness will be protected under the witness protection program is

entirely within the Attorney General’s discretion.      See Abbott v. Petrovsky , 717

F.2d 1191, 1193 (8th Cir. 1983). “One cannot receive protection simply on

demand.” Garcia v. United States , 666 F.2d 960, 962 (5th Cir. 1982). Most

significantly, § 3521(f) of the Witness Relocation and Protection Act provides

that “[t]he decision of the Attorney General to terminate such protection shall not

                                             -4-
be subject to judicial review.” Because the district court lacks jurisdiction to

review the decision to remove Boyd from the Program, and lacks authority to

require his placement in the Program, it is clear that it lacked any jurisdiction or

authority to grant Boyd’s motion for injunctive relief seeking either his

continuation in, or his return to, the Program.    See United States v. Gigante , 187

F.3d 261, 262 (2d Cir. 1999) (holding that under § 3521(f), district court is

without jurisdiction to consider request to be returned to witness protection

program). Although Boyd claims that the bar on judicial review under § 3521(f)

is unconstitutional, he has not presented any reasoned or meritorious argument in

support of this contention. Thus, the district court did not abuse its discretion in

denying Boyd’s motion for injunctive relief.

       Boyd has filed a motion in this court seeking to expedite his appeal. In the

motion, he presented evidence that he was assaulted in prison in June 2001,

resulting in fractures to his cheekbone and eye socket requiring surgery. He

contends this assault demonstrates that he will suffer irreparable harm if he is not

returned to the Program. He contends that officials at the state correctional

facility denied his request to be placed in protective custody. Petitioner does not

present any evidence demonstrating that the recent assault was directly or

indirectly linked to his removal from the Program, nor, as explained above, does

this court have any authority to order Boyd to be placed in the Program, as he


                                             -5-
requests. Insofar as Boyd seeks an order mandating his placement in protective

custody, he must seek redress from the prison officials and the court having

jurisdiction over the state prison in which he now resides.


                                             III.

       In his related appeal No. 01-1124, Boyd appeals the district court’s denial

of his request to proceed   in forma pauperis in appeal No. 01-1040. The district

court certified in writing that Boyd’s appeal was not taken in good faith

because he had not shown a reasoned, nonfrivolous argument on the law or the

facts in support of the issues raised on appeal.    See 28 U.S.C. § 1915(a)(3);

Fed. R. App. P. 24(a)(3). In his opening brief, Boyd does not raise any claim

of error with respect to the district court’s denial of his request to proceed

in forma pauperis . Because the district court applied the correct legal standards

and we find no error with its finding that Boyd’s appeal was not taken in good

faith, we affirm.

       Accordingly, Boyd’s request to proceed       in forma pauperis is DENIED;

the district court’s order dated December 27, 2000 denying Boyd’s motion for

preliminary injunction or temporary restraining order and its March 7, 2001




                                             -6-
order denying Boyd’s request to proceed   in forma pauperis are AFFIRMED;

and Boyd’s motion to expedite his appeals is DENIED as moot. The mandate

shall issue forthwith.


                                                  Entered for the Court



                                                  Robert H. Henry
                                                  Circuit Judge




                                          -7-